Done. J.
This question has been settled. Verdict and judgment for the plaintiff for an undivided moiety of that pari of the tract of land named in the declaration, which is included in the deed from Chap-line to Gretxer, and located on the plots returned in .the cause beginning, &c.(a).

 In the opinion given by the court of appeals in the case of Carroll, et al■ lessee, vs. Norwood’s heirs, at June term IS20, it is stated, that although in an action of ejectment the plaintifi' can recover less than he claims, yet it must consist ot the same ■naticre with that claimed. If he claims 100 acres, less than 100 acres m•>y be recovered, If he claims an undivided moiety, an undivided third, or any undivided pan may be recovered; but he cannot recover an undivided part where he claims an entirety, or entirety when he demands an undivided portion,